Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document    Page 1 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document    Page 2 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document    Page 3 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document    Page 4 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document    Page 5 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document    Page 6 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document    Page 7 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document    Page 8 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document    Page 9 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 10 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 11 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 12 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 13 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 14 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 15 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 16 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 17 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 18 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 19 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 20 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 21 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 22 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 23 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 24 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 25 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 26 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 27 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 28 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 29 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 30 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 31 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 32 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 33 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 34 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 35 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 36 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 37 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 38 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 39 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 40 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 41 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 42 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 43 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 44 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 45 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 46 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 47 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 48 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 49 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 50 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 51 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 52 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 53 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 54 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 55 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 56 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 57 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 58 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 59 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 60 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 61 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 62 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 63 of 64
Case 6:19-bk-10183-MH   Doc 1 Filed 01/09/19 Entered 01/09/19 12:32:19   Desc
                        Main Document   Page 64 of 64
